Case 1:21-mj-00305-GMH Document 6 Filed 03/19/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

vo ) Case: 1:21-mj-00305
Debra J. Maimone ) Assigned To : Harvey, G. Michael

) Assign. Date : 3/12/2021

) Description: Complaint w/ Arrest Warrant
)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Debra J. Maimone -
who is accused of an offense or violation based on the following document filed with the court:

 

O1 Indictment O Superseding Indictment O Information © Superseding Information {Complaint

1 Probation Violation Petition O Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 641—Theft of Property ($1,000 or less)

18 U.S.C. § 1752(a)(1) and (2)—Knowingly Entering or Remaining in any Restricted Building or Grounds
Without Lawful Authority;

40 U.S.C. § 5104(e)(2)(D) and (G)—Violent Entry and Disorderly Conduct on Capitol Grounds;

Digitally signed by G. Michael
G ‘tl Harvey
me Date: 2021.03.12 17:59:49 -05'00'

Issuing officer's signature

Date: 03/12/2021

 

City and state: Washington, D.C. G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

 

 

Return

 

 

This warrant was received on (date) 03 [f 4/2021 __,and the person was arrested on (date) OZ ff 7 [ Z02L]

at (city and state) N EW CASTLE _PA

Date: 03//7/Z02/ Lengete. YY: Conia

Arresting officer's signature

 

ees, M. BronlSonl, SPECIAL. AGENT

Printed name and title

 

 

 

 
